Title: From Philip Sturtevant to Arthur S. Brockenbrough, 1 January 1826
From: Sturtevant, Philip
To: Brockenbrough, Arthur S.

Dear SirRichmond
January 1st 1826I am sorry to Say the Composit Capitals Cant be Cut for 30 Dollars Each as I wrote you, its impossible and I Hope you will take it in to Consideration and allow me my first Price which was 4/6 per inch in Girthing the Collum or Capital at its Diminished Diametre which will amount to 37 or 38 Dollars Considering my former Letters &c its all I can ask and I will be satisfied with that sum 4/6 Per inch was allowd me for the Ionic Capitals at the union Hotell in Richmond and Cut as Plain as possable Thay allowd me 1 dollar per inch for the Capitals in the Monumental Church which is not one half the work on them thay gave me 30 Dollars Each for the Composit Capitals at the Jewish Synagogue & ¼ inches diametre and Cut very Plain I Hope when I say I Cant Get them Done before the Last of March or first of april I Shant disapoint you for I Have done my best I Layed Every thing done side on My own part and Have Ben Constantly Engaged Day and night but I Can now assure you most Posatively thay will be done by the firs of april next I Have spard No Pains Or Expence to do the work agreable to the Plan and I shall Continue to do so to the End I must say I was two anxious to do the work and depended two much on the Great number of the Capitals But I find the more the Capitals the more the work soon after I Commenced the work I made a friend who Let me have from time to time as much money as I thought would Enable me to Compleet the work But its not in his Power to assist me any more and I should be Glad to get four or five hundred dollars at this time which I think will take me through The Labour on the Capitals is more than ⅔ done Besides all the timber which has Cost me near double what I Expected You did say you Should Expect Security for money advanced and I thinking it Out of my power to Give it I made this friend and Thought I Should be able to Get through I still think it Out of my Power to give security But if you ask it and write to a friend in Richmond he Can Examin the work in its present situation and i will Secure it to you through him I Consider the Labour and Metereals Together as Making the 40 Capitals more than ¾ done I Hope to hear from you soonI am yours most RespectfullyPhilip Sturtevant